1                                                                                   JS-6
2
3
4
5
6
7
                                 UNITED STATES DISTRICT COURT
8
                                CENTRAL DISTRICT OF CALIFORNIA
9
10
11   ANTOINE D. REED,                                  Case No. LACV 15-5636-CAS (LAL)

12                                   Petitioner,       JUDGMENT
13                         v.

14   DANIEL PARAMO, Warden,

15                                     Respondent.

16
17
18          Pursuant to the Order Accepting Report and Recommendation of United States

19   Magistrate Judge,

20           IT IS ADJUDGED that the First Amended Petition is denied and this action is dismissed

21   with prejudice.

22
     DATED: February 14, 2019                      ______
23                                                 HONORABLE CHRISTINA A. SNYDER
24                                                 UNITED STATES DISTRICT JUDGE

25
26
27
28
